PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                        ________________________           ELEVENTH CIRCUIT
                                                               APR 20 2000
                                                            THOMAS K. KAHN
                              No. 99-13349                       CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 98-01991-CV-CC-1

MINDIS METALS, INC.,

                                                            Plaintiff-Appellant,

versus

TRANSPORTATION INSURANCE COMPANY,
TRANSCONTINENTAL INSURANCE COMPANY,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                              (April 20, 2000)


Before COX and WILSON, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:
      Plaintiff Mindis Metals, Inc. appeals the district court’s grant of summary

judgment to defendant Transportation Insurance Company on plaintiff’s claim for

indemnification for its settlement with Eureka Foundry Company. There is no

consensus in other jurisdictions as to whether intentional conduct premised on

erroneous information is an “accident” under a general liability insurance policy.

Compare, e.g., Red Ball Leasing v. Hartford Accident & Indem. Co., 915 F.2d 306,

309-12 (7th Cir. 1990), with Lumber Ins. Cos., Inc. v. Allen, 820 F.Supp. 33, 34-36

(D.N.H. 1993). In Georgia, however, such conduct is not an “accident,” as explained

by Judge Duross Fitzpatrick in Macon Iron & Paper Stock Co., Inc. v.

Transcontinental Ins. Co., No. 5:97-CV-168-4 (M.D. Ga. March 9, 1999), a copy of

which is attached. There was no error in determining that plaintiff’s conversion of

Eureka’s scrap metal was not an “accident” potentially qualifying plaintiff for

indemnification under the terms of the insurance policy.

      AFFIRMED.




                                         2